Title: From Alexander Hamilton to Jonathan Dayton, 13 August 1792
From: Hamilton, Alexander
To: Dayton, Jonathan



My Dear Sir
Philadelphia Aug 13. 1792

Some skirmishing having begun in the Gazette of the U States respecting Mr. Freneau’s receiving a salary from Government—I mentioned in conversation with a Friend all that I knew of the matter, and among other things, but without naming you, the information you had given me concerning Mr. Madison’s negotiation with Freneau. Upon this he founded a very pointed attack upon Mr Freneau & Mr. Jefferson which I dare say you have seen as also Mr. Freneau’s affidavit denying all negotiation with “Thomas Jefferson Esquire Secretary of State” &c. &c. The Gentleman has since applied to me to obtain if possible an authentication of the fact of the Negotiation.
If I recollect right you told me that this if necessary could be done. And if practicable, it is of real importance that it should be done. It will confound and put down a man who is continually machinating against the public happiness.
You will oblige me in the most particular manner by obtaining and forwarding to me without delay the particulars of all the steps taken by Mr. Madison the when & where and with liberty to use the name of the Informant. His affidavit to the facts if obtainable would be of infinite value. Care ought to be taken that nothing be affected which is not unquestionable.
Truly & Affectionately Yrs
A Hamilton
P.S. I need not observe that this is perfectly confidential & that my name is to be kept out of sight.

E Dayton Jun Esqr
 